DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 55 and 62 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 60 and 76-78 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “approximately” in claim 60 is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The approximate dimensions of the antenna board is open to interpretation to one of skill in the art. Likewise, the prior art of record teaches approximate dimensions that can be scaled to the claimed dimensions depending on antenna patch size and number of desired antennas to be mounted on the antenna board.
Claim 76 recites “the bridge structure comprising another circuit board having a recess”. It is unclear if “another circuit board” is the material used for the bridge structure or if “another circuit board” is another structure separate or in addition to the bridge structure. For examination purposes and to expedite prosecution, the examiner will interpret the “another circuit board” as the material the bridge structure is made of. 
Claim 76 recites the limitation "the bridge support".  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 78 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 78 recites “wherein the adhesive fills the cavity between the circuit board and the bridge structure”. The specification and Figure 9 in the instant application discloses the bridge structure 124 is itself a planar circuit board or other structure, and the bridge structure 124 and the antenna patches 104 coupled thereto are all coupled to the circuit board 112 by an adhesive 106. However, nowhere in the specification or in the drawings is disclosed the case “wherein the adhesive fills the cavity between the circuit board and the bridge structure”. Thus, raising doubt as to possession of the claimed invention at the time of filing.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 80 and 81 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 80 and 81 are directed to “an electronic assembly” and not to “an antenna board” as directed by the claim the depend upon (claim 79).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 55-60, 62-66, 76-77 and 79-81 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 2019/0103653, “Jeong”), in view of Baks et al. (US 2016/0049723, “Baks”).

Regarding claim 55, Jeong in figures 4-9 discloses an electronic assembly, comprising: an antenna module (Fig. 4: module 202a) having a thickness less than 3 millimeters (Para. 60: 1.78-1.8 mm thick and/or Para. 65: 2.15 mm thick), the antenna module including: an integrated circuit (IC) package (Fig: 4: components 404, 406 and 244a; see also Fig. 7: RFIC 740 and PMIC 750) encased in a conformal shield (conformal shield 760), the conformal shield to provide electromagnetic shielding for the IC package (see para. 69); an antenna patch support (Fig. 7: Multi-layer substrate 710) having a first face coupled to the IC package (740/750) and an opposing second face; a connector (240a) coupled to the antenna patch support on the first face (see Figures 4-6), the connector comprising at least one of: a coaxial cable connector for transmitting signals into and out of the antenna module, a flat cable connector for transmitting signals into and out of the antenna module (see para. 44-45), and a fastener (interposer) for securing the antenna module to a chassis (see para. 90 and Fig. 13); and one or more antenna patches (714) coupled to the antenna patch support (710) on the second face, wherein at least one of the one or more antenna patches (714) is directly under the IC package (740/750).
Jeong does not teach: at least a portion of the antenna patch support comprising an antenna board having a thickness less than 1 millimeter; and one or more antenna patches coupled to the antenna patch support on the second face by solder. 
However, in the same field of endeavor, Baks in figure 1 teaches an antenna assembly comprising an antenna patch support (planar lid 121), wherein at least a portion of the antenna patch support comprises an antenna board having a thickness less than 1 millimeter (Para. 30: he planar lid 121 is formed with a thickness in a range of about 0.4 mm to about 2.0 mm); and one or more antenna patches (planar antenna elements 124) coupled to the antenna patch support (121) on a face by solder (see patterned metallization layer in para. 30). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of “at least a portion of the antenna patch support comprising an antenna board having a thickness less than 1 millimeter; and one or more antenna patches coupled to the antenna patch support on the second face by solder” according to Baks to modify the electronic assembly of Jeong to form the claimed invention because it was known at the time of the invention that antenna packages and electronic assemblies can be fabricated using various types of materials and fabrication techniques depending on operating frequency of the antenna module and other factors. (See Baks Para. 29 and 30) 

Regarding claim 56, Jeong in figures 2 and 4-7 discloses an electronic assembly  wherein the antenna board is a printed circuit board. (See para. 41)

Regarding claim 57, Jeong in figure 7 discloses an electronic assembly wherein the IC package (720+750) is coupled to a first set of conductive contacts on the first face (see solder balls on top of substrate 710).
Jeong does not explicitly disclose: “and the one or more antenna patches are coupled to a second set of conductive contacts on the second face”.
However, Baks in figure 1A teaches an electronic assembly wherein the IC package (RFIC chip 130) is coupled to a first set of conductive contacts on the first face (array of solder ball-controlled  170), and the one or more antenna patches (patch antenna elements 124) are coupled to a second set of conductive contacts on the second face (bonding pads 113).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to modify the Jeong assembly so that the one or more antenna patches are coupled to a second set of conductive contacts on the second face, using the teachings of Baks in order to provide bonding conductive and structural support between the antenna board and the IC package and secure a solid connection. (See also Baks para. 47)

Regarding claim 58, Jeong does not disclose: wherein the antenna patch support includes a cavity in a face, and at least one of the antenna patches is coupled to the face of the antenna patch support over the cavity.
However, Baks in figure 1A teaches an electronic assembly wherein the antenna patch support (120) includes a cavity (160) in a face, and at least one of the antenna patches (124) is coupled to the face of the antenna patch support (120) over the cavity (160).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of a cavity according to Baks in the Jeong assembly to form the claimed invention to enable the implementation of a high-performance integrated antenna systems having good radiation characteristics for millimeter-wave operating frequencies and higher (Baks Para. 18). Therefore, an embedded air cavity provides a low dielectric constant medium which serves to suppress or eliminate dominant surface waves that would otherwise exist with conventional patch antenna array designs in which the patch antenna elements and the ground plane are formed on opposing sides of a physical substrate made of dielectric or insulating material. (Baks Para. 27)

Regarding claim 59, Jeong does not disclose: wherein the antenna patch support includes a cavity in a face, a first antenna patch is coupled to the face at a first location, a second antenna patch is coupled to the face at a second location, and the cavity is between the first location and the second location.
However, Baks in figure 8 teaches an electronic assembly wherein the antenna patch support (121) includes a cavity (160) in a face, a first antenna patch (horizontal microstrip portion 816-1) is coupled to the face at a first location, a second antenna patch (824) is coupled to the face at a second location, and the cavity (160) is between the first location and the second location.
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of a cavity according to Baks in the Jeong assembly to form the claimed invention to enable the implementation of a high-performance integrated antenna systems having good radiation characteristics for millimeter-wave operating frequencies and higher (Baks Para. 18). Therefore, an embedded air cavity provides a low dielectric constant medium which serves to suppress or eliminate dominant surface waves that would otherwise exist with conventional patch antenna array designs in which the patch antenna elements and the ground plane are formed on opposing sides of a physical substrate made of dielectric or insulating material. (Baks Para. 27)

Regarding claim 60, Jeong in figures 5 and 6 discloses an electronic assembly wherein outer dimensions of the antenna board is approximately 5 millimeters by approximately 38 millimeters. (see para. 69)

Regarding claim 62, Jeong in figures 4-9 discloses an antenna board (multi-layer substrate 710 in figure 7), comprising: a circuit board (see para. 41) having a first face and an opposing second face, wherein the first face comprises conductive contacts (see solder balls) configured for coupling to an IC package (RFIC 740), and a connector (Figures 2, 4-6 and 9 connector 240/250) is coupled on the first face, the connector (240/250) comprising at least one of: a coaxial cable connector for transmitting signals into and out of the antenna board, a flat cable connector for transmitting signals into and out of the antenna board (see para. 44-45), and a fastener for securing the antenna board to a chassis (see Figures 10-13B and Para. 90 for the use of interposers); and one or more antennas positioned under the conductive contacts. (Fig. 7 antenna 714 positioned under solder balls of the RFIC 740)
Jeong does not discloses: a bridge structure formed of a solid, undivided non-conductive material coupled to the second face of the circuit board at a first end of the bridge structure and at a second end of the bridge structure, wherein an enclosed air cavity is present between the circuit board and the bridge structure; and one or more antenna patches coupled to the bridge structure under the conductive contacts.
However, in the same field of endeavor, Baks in figures 1A, 2-4B and 6 teaches an antenna board comprising: a bridge structure (planar lid 121) formed of a solid, undivided non-conductive material (para. 30) coupled to the second face of the circuit board (110-1) at a first end of the bridge structure and at a second end of the bridge structure (Fig. 3: large solder balls 322), wherein an enclosed air cavity (embedded air cavity 160) is present between the circuit board (communications package 10) and the bridge structure (121); and one or more antenna patches (124) coupled to the bridge structure (121) under the conductive contacts (solder ball-controlled collapse chip connections 170).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of a cavity according to Baks in the Jeong assembly to form the claimed invention to enable the implementation of a high-performance integrated antenna systems having good radiation characteristics for millimeter-wave operating frequencies and higher (Baks Para. 18). Therefore, an embedded air cavity provides a low dielectric constant medium which serves to suppress or eliminate dominant surface waves that would otherwise exist with conventional patch antenna array designs in which the patch antenna elements and the ground plane are formed on opposing sides of a physical substrate made of dielectric or insulating material. (Baks Para. 27)

Regarding claims 63-66, Jeong in view of Baks in figure 1A discloses an antenna board wherein the bridge structure (120) has a curved shape or a substantially planar shape.  
Baks in figures1A-8 teaches an antenna board wherein the bridge structure (120) has a first face (first side 121-1) and an opposing second face (121-2), the first face (121-1) is between the second face and the circuit board (110), and one or more antenna patches (124) are coupled to the first face (121-1).
Baks in figure 6 discloses an antenna board wherein one or more antenna patches (624) are coupled to the second face (121-2).
Baks in figures 1A and 6 discloses an antenna board wherein the bridge structure (120) is coupled to the circuit board (110) by solder or an adhesive (array of solder balls). 
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of a cavity according to Baks in the Jeong assembly to form the claimed invention to enable the implementation of a high-performance integrated antenna systems having good radiation characteristics for millimeter-wave operating frequencies and higher (Baks Para. 18). Therefore, an embedded air cavity provides a low dielectric constant medium which serves to suppress or eliminate dominant surface waves that would otherwise exist with conventional patch antenna array designs in which the patch antenna elements and the ground plane are formed on opposing sides of a physical substrate made of dielectric or insulating material. (Baks Para. 27)

Regarding claim 76, as best understood, Jeong in figures 4-9 discloses an antenna board (multi-layer substrate 710 in figure 7), comprising: a circuit board (see para. 41) having a first face and an opposing second face, wherein the first face comprises conductive contacts (see solder balls) configured for coupling to an IC package (RFIC 740), and a connector (Figures 2, 4-6 and 9 connector 240/250) is coupled on the first face, the connector (240/250) comprising at least one of: a coaxial cable connector for transmitting signals into and out of the antenna board, a flat cable connector for transmitting signals into and out of the antenna board (see para. 44-45), and a fastener for securing the antenna board to a chassis (see Figures 10-13B and Para. 90 for the use of interposers); and one or more antennas positioned under the conductive contacts. (Fig. 7 antenna 714 positioned under solder balls of the RFIC 740)
Jeong does not discloses: a bridge structure coupled to the second face of the circuit board at a first end of the bridge structure and at a second end of the bridge structure, the bridge structure comprising another circuit board having a recess on a first face of the bridge support proximate to the circuit board such that a cavity is present between the circuit board and the bridge structure; and antenna patches coupled to the first face of the bridge structure and a second face of the bridge support, the second face of the bridge support being opposite to the first face of the bridge support, the antenna patches being coupled to the bridge support by an adhesive.
  However, in the same field of endeavor, Baks in figures 1A, 2-4B and 6 teaches an antenna board comprising: a bridge structure (package cover 120 with planar lid 121 and sidewalls 122) coupled to the second face (110-1) of the circuit board (a package carrier 110) at a first end of the bridge structure and at a second end of the bridge structure (121), the bridge structure comprising another circuit board (para. 30) having a recess on a first face of the bridge support (see recess formed between 121 and 122)  proximate to the circuit board (110) such that a cavity (160) is present between the circuit board (110) and the bridge structure (120); and antenna patches (121) coupled to the first face of the bridge structure and a second face of the bridge support (Fig. 6: patch antenna elements 124 and 624), the second face of the bridge support being opposite to the first face of the bridge support (620). 
Baks does not explicitly discloses “the antenna patches being coupled to the bridge support by an adhesive”. However, Baks in para. 58 teaches that antenna layers (including metallization layers) can be bonded together with an appropriate process that may include adhesive or epoxy materials or other state of the art fabrication techniques such as SLC or similar technologies, which can meet the requisite tolerances and design rules needed for high-frequency applications
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of a cavity according to Baks in the Jeong assembly to form the claimed invention to enable the implementation of a high-performance integrated antenna systems having good radiation characteristics for millimeter-wave operating frequencies and higher (Baks Para. 18). Therefore, an embedded air cavity provides a low dielectric constant medium which serves to suppress or eliminate dominant surface waves that would otherwise exist with conventional patch antenna array designs in which the patch antenna elements and the ground plane are formed on opposing sides of a physical substrate made of dielectric or insulating material. (Baks Para. 27)

Regarding claim 77, Jeong in view of Baks (figures 1A, 2-4B, 6 and paragraph 33) teaches an antenna board wherein the bridge structure (120) is coupled to the circuit board (110) by an adhesive. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to couple a bridge structure to the circuit board by an adhesive using Baks’ teachings in the antenna board of Jeong to form the claimed invention in order to create a solid bondage between circuit boards to meet the requisite tolerances and design rules needed for high-frequency applications such as millimeter-wave applications. (Baks Para. 33 and 58) 
Regarding claim 79, Jeong in figures 4-9 discloses an antenna module ( see Fig. 4: module 202a), comprising: an integrated circuit (IC) package (Fig: 4: components 404, 406 and 244a; see also Fig. 7: RFIC 740 and PMIC 750) encased in a conformal shield (conformal shield 760), the conformal shield to provide electromagnetic shielding for the IC package (see para. 69); an antenna patch support (Fig. 7: Multi-layer substrate 710) having a first face coupled to the IC package (740/750) and an opposing second face; a fastener (interposer) coupled to the antenna patch support on the first face, the fastener for securing the antenna module to a chassis (see para. 90 and Fig. 13); and one or more antenna patches (714) coupled to the antenna patch support (710 in Fig. 7 and 8). 
Jeong does not discloses: one or more antenna patches coupled to the antenna patch support on the second face by an adhesive.
However, Baks in para. 58 teaches that antenna layers (including metallization layers) can be bonded together with an appropriate process that may include adhesive or epoxy materials or other state of the art fabrication techniques such as SLC or similar technologies, which can meet the requisite tolerances and design rules needed for high-frequency applications. 
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of a cavity according to Baks in the Jeong assembly to form the claimed invention to enable the implementation of a high-performance integrated antenna systems having good radiation characteristics for millimeter-wave operating frequencies and higher (Baks Para. 18); and because any other state of the art fabrication techniques such as SLC or similar technologies, which can meet the requisite tolerances and design rules needed for high-frequency applications can be utilized for the fabrication of antenna patches. (Baks para. 58)

Regarding claim 80, Jeong in figure 7 discloses an electronic assembly wherein the IC package (720+750) is coupled to a first set of conductive contacts on the first face (see solder balls on top of substrate 710).
Jeong does not explicitly disclose: “and the one or more antenna patches are coupled to a second set of conductive contacts on the second face”.
However, Baks in figure 1A teaches an electronic assembly wherein the IC package (RFIC chip 130) is coupled to a first set of conductive contacts on the first face (array of solder ball-controlled  170), and the one or more antenna patches (patch antenna elements 124) are coupled to a second set of conductive contacts on the second face (bonding pads 113).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to modify the Jeong assembly so that the one or more antenna patches are coupled to a second set of conductive contacts on the second face, using the teachings of Baks in order to provide bonding conductive and structural support between the antenna board and the IC package and secure a solid connection. (See also Baks para. 47)

Regarding claim 81, Jeong does not disclose: wherein the antenna patch support includes a cavity in a face, and at least one of the antenna patches is coupled to the face of the antenna patch support over the cavity by an adhesive.
However, Baks in figure 1A teaches an electronic assembly wherein the antenna patch support (120) includes a cavity (160) in a face, and at least one of the antenna patches (124) is coupled to the face of the antenna patch support (120) over the cavity (160) by an adhesive (see para. 47).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of a cavity according to Baks in the Jeong assembly to form the claimed invention to enable the implementation of a high-performance integrated antenna systems having good radiation characteristics for millimeter-wave operating frequencies and higher (Baks Para. 18). Therefore, an embedded air cavity provides a low dielectric constant medium which serves to suppress or eliminate dominant surface waves that would otherwise exist with conventional patch antenna array designs in which the patch antenna elements and the ground plane are formed on opposing sides of a physical substrate made of dielectric or insulating material. (Baks Para. 27)

Claim 61 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong and Baks, as applied to claim 55 above, and further in view of Akkermans et al. U.S. Pub. 2009/0256752.
Regarding claim 61, Jeong discloses an electronic assembly further comprising one or more connectors on the IC package. (Fig. 2, 4-5 connector 240 and Figures 11A-12B connectors 1102/1202)
Jeong and Baks do not explicitly disclose wherein the antenna board includes one or more holes, and the one or more connectors extend through corresponding ones of the one or more holes.
However, Akkermans in figure 1 teaches an electronic assembly further comprising one or more connectors on the IC package (pads 130, 132, 118), wherein the antenna board (112) includes one or more holes (vias 190, 124 and 140), and the one or more connectors extend through corresponding ones of the one or more holes.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Jeong, Baks and Akkermans to form the claimed invention in order to use the vias to feed signals to the antenna elements and radiate frequencies effectively.

Claim 75 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong and Baks, as applied to claim 62 above, and further in view of Mow et al. (U.S. Pub. 2018/0026341, “Mow”).
Regarding claim 75, Jeong and Baks do not disclose wherein the non-conductive material of the bridge support is flexible.
However, Mow in figure 7 teaches an antenna board wherein the non-conductive material of the bridge support is flexible. (see flexible printed circuit 150)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the flexible bridge support of Mow in the Jeong/Baks antenna board to form the claimed invention in order to allow the antennas to be oriented in different directions and increase the radiation angle to a broader range. 




Claim 78 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong and Baks, as applied to claims 76-77 above, and further in view of Chung (U.S. Pub. 2002/0124392).

 Regarding claim 78, Jeong and Baks do not disclose: wherein the adhesive fills the cavity between the circuit board and the bridge structure.
However, Figures 9 and 10 of Chung teaches the employment of melt-flowable adhesives to fill-in cavities in order to prevent exposure from entering the cavities (para. 38). For instance, Chung teaches an adhesive (306) filling a cavity (304) between the circuit board (base substrate 308) and the bridge structure (substrate 224).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to fill cavities with adhesives as taught by Chung in the antenna board of Jeong and Baks to form the claimed invention in order to prevent exposure from entering the cavities (Chung para. 38) and maintain the flexibility and/or elasticity of the circuit boards or bridge structures containing the cavity. (Chung Para. 39)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO I MAGALLANES whose telephone number is (571)272-5960. The examiner can normally be reached M-F 0900 - 1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICARDO I MAGALLANES/             Primary Examiner, Art Unit 2845